| iKLEES, Judge,
dissenting.
The majority asserts that plaintiff alleges that any reasonable person would have rejected or postponed the biopsy if fully informed of the risk of infection.
The medical review panel previously had unanimously concluded that Dr. Ghoniem’s treatment of plaintiff met the appropriate standard of care.
As the plaintiff presented no other evidence to show there was a deviation from the standard of care, the trial court was correct in granting summary judgment.
Additionally, plaintiff argued in his Motion for a New Trial, that the deposition of Dr. Ghoniem, taken January 18, 1994, be used under the standard articulated in Hondroulis v. Schuhmacher, 553 So.2d 398, 410 (La.1988) (on rehearing). The trial court rejected this argument as untimely and this Court should do so as well.